United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    April 18, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-41488
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

RICKY ANTON SIDLAUSKAS,
                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 4:04-CR-185-8
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Ricky Anton Sidlauskas has moved

for leave to withdraw and has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967).      Sidlauskas has not

filed a response.   Our independent review of counsel’s brief and

the record discloses no nonfrivolous issue for appeal.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.